EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. JEFFREY GLABICKI (Reg. No. 42584) on 04/29/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) A system, comprising: 
one or more processors; 
a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform: 
suspend at least one automated process of a running workflow process and generate a universal resource locator (URL), wherein the generated URL is associated with resuming the at least one suspended automated process, wherein the running workflow process includes a plurality of automated processes; 
send the generated URL to an external system/application; 
receive, in response to a trigger event at the external system/application, an input of the generated URL from the external system/application; and 
based on the input of the generated URL, resume the at least one suspended automated process by at least one headless robot,
wherein the at least one headless robot is an unattended robot that performs tasks independent of human involvement and the at least one headless robot is programmed to start automatically in response to the triggered event.

2. (Previuosly Presented) The system of claim 1 wherein the at least one automated process is marked idle.  

3. (Currently Amended) The system of claim 1 wherein the at least one automated process is a set of automated processes and the based on the input of the generated URL, resume the set of automated processes.  

4. (Original) The system of claim 1 wherein the system performs a centralized running workflow process.  

5. (Original) The system of claim 1 wherein the running workflow process is a long term running workflow process.  

6. (Currently Amended) The system of claim 1 wherein reception of the input of the generated URL is in response to a business event determined by the external system/application.  

7. (Original) The system of claim 1 wherein the running workflow process is persistent. 
 
8. (Currently Amended) A method comprising: 
suspending, by a processor, at least one automated process of a running workflow process: 
generating, by [[a]] the processor, a universal resource locator (URL), wherein the URL is associated with resuming the at least one suspended automated process, wherein the running workflow process includes a plurality of automated processes; 
sending, by [[a]] the processor, the generated URL to an external system/application; 
receiving, by [[a]] the processor in response to a trigger event at the external system/application, an input of the generated URL from the external system/application; and 
resuming, by [[a]] the processor based on the input of the generated URL, the at least one suspended automated process by at least one headless robot,
wherein the at least one headless robot is an unattended robot that performs tasks independent of human involvement and the at least one headless robot is programmed to start automatically in response to the triggered event.
  

9. (Previously Presented) The method of claim 8 wherein the at least one automated process is marked idle.  

10. (Currently Amended) The method of claim 8 wherein the at least one automated process is a set of automated processes and the based on the input of the generated URL, resuming the set of automated processes.  

11. (Original) The method of claim 8 wherein the running workflow process is a centralized running workflow process.  

12. (Original) The method of claim 8 wherein the running workflow process is a long term running workflow process.  

13. (Currently Amended) The method of claim 8 wherein receiving of the input of the generated URL is in response to a business event determined by the external system/application.  

14. (Original) The method of claim 8 wherein the running workflow process is persistent.  

15. – 20. (Cancelled) 

21. (New) At least one non-transient computer readable medium containing program instructions for causing at least one processor to perform the method of:
suspending at least one automated process of a running workflow process; 
generating a universal resource locator (URL), wherein the URL is associated with resuming the at least one suspended automated process, wherein the running workflow process includes a plurality of automated processes; 
 	sending the generated URL to an external system/application; 
receiving, in response to a trigger event at the external system/application, an input of the generated URL from the external system/application; and 
resuming, based on the input of the generated URL, the at least one suspended automated process by at least one headless robot,
wherein the at least one headless robot is an unattended robot that performs tasks independent of human involvement and the at least one headless robot is programmed to start automatically in response to the triggered event.
  
22. (New) The at least one non-transient computer readable medium of claim 21 wherein the at least one automated process is marked idle.  

23. (New) The at least one non-transient computer readable medium of claim 21 wherein the at least one automated process is a set of automated processes and the based on the input of the generated URL, resuming the set of automated processes.  

24. (New) The at least one non-transient computer readable medium of claim 21 wherein the running workflow process is a centralized running workflow process.  

25. (New) The at least one non-transient computer readable medium of claim 21 wherein the running workflow process is a long term running workflow process.  

26. (New) The at least one non-transient computer readable medium of claim 21 wherein receiving of the input of the generated URL is in response to a business event determined by the external system/application.  

REASONS FOR ALLOWANCE
	
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

“The at least one non-transient computer readable medium” as recited in claims 21-26 is understood to exclude all non-statutory embodiments such as signal or carrier wave.
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 21.

The features as recited in independent claims 1, 8, and 21: “suspending at least one automated process of a running workflow process; generating a universal resource locator (URL), wherein the URL is associated with resuming the at least one suspended automated process, wherein the running workflow process includes a plurality of automated processes; sending the generated URL to an external system/application; 
receiving, in response to a trigger event at the external system/application, an input of the generated URL from the external system/application; and resuming, based on the input of the generated URL, the at least one suspended automated process by at least one headless robot, wherein the at least one headless robot is an unattended robot that performs tasks independent of human involvement and the at least one headless robot is programmed to start automatically in response to the triggered event”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199